Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
This office action is in response to IDS filed 9/27/2021.
(The Examiner notes that the notice of allowance issued 7/16/2021 still applies, as does the corrected notice of allowance issued 8/26/2021 in response to IDS filed 7/30/2021.)
The King reference (US 20070277644) teaches away from the claimed solid-state joint. The King reference only discloses the use of MIG (metal inert gas) welding. MIG welding uses filler material in the weld. In contrast, a solid-state joint (e.g. friction welding, ultrasonic welding) as understood by a person of ordinary skill in the art by definition does not use filler material.
The Boellhoff reference (DE 10201302583) does not disclose a gear, much less a steel gear ring joined by a solid-state joint to an aluminum center plate.
The MTU reference (DE102016224386) likewise is silent to a gear, much less a steel gear ring joined by a solid-state joint to an aluminum center plate.
The Alcoa reference (WO2008049010) does not disclose the periphery of the circular body of the center plate having an axial rim extending axially from a distal end of the circular (the circular body is flat around its circumference/rim and so therefore lacks an axial rim as claimed), wherein the axial rim is perpendicular to the circular body and parallel to the axis of rotation, and so therefore also does not disclose a solid-state joint established between the axial rim of the circular body and the annular body of the steel ring gear.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/HOWARD J SANDERS/Primary Examiner, Art Unit 3658